                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

R. ALEXANDER ACOSTA, SECRETARY OF         :
LABOR, UNITED STATES DEPARTMENT OF        :
LABOR,                                    :
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                         No. 5:18-cv-3544
                                          :
ADAM SCHWAB, JODI SCHWAB,                 :
SCHWAB CONTRACTING, INC., and             :
SCHWAB CONTRACTING, INC. SIMPLE           :
IRA PLAN,                                 :
                                          :
                  Defendants.             :
__________________________________________

                                           ORDER

       AND NOW, this 20th day of December, 2019, in this action brought under the

Employment Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”),

upon consideration of the motion of the Secretary of Labor of the United States (“the Secretary”)

for entry of default judgment and the accompanying memorandum of law, see ECF No. 7, and

for the reasons set forth in the Opinion of this date, IT IS HEREBY ORDERED as follows:

       1.      The Secretary’s motion for entry of default judgment, ECF No. 7, is GRANTED.

       2.      Defendants Adam Schwab, Jodi Schwab, and Schwab Contracting, Inc. (“the

Company”) shall, jointly and severally, restore all losses that Schwab Contracting, Inc., SIMPLE

IRA PLAN, (“the Plan”) has incurred as the result of their violations of ERISA in the sum of

$18,531.57 in unremitted contributions and $2,552.43 in lost interest as follows:




                                                1
                                             121919
                                         EE                           Total Owed to
                       Name         Contributions       Interest           EE
                  A. Boyle                  $17.94          $2.47              $20.41
                  D. Mason               $1,077.70        $148.44           $1,226.14
                  D. Rodriguez           $1,461.52        $201.30           $1,662.82
                  D. Dentith             $1,370.55        $188.77           $1,559.32
                  G. Zettlemoyer            $35.33          $4.87              $40.20
                  J. Kline               $1,534.15        $211.30           $1,745.45
                  J. Colon                 $430.70         $59.32             $490.02
                  Ma. Schwab               $885.00        $121.89           $1,006.89
                  Mo. Schwab               $317.00         $43.66             $360.66
                  N. Gross               $7,917.23      $1,090.47           $9,007.70
                  R. Schwab              $1,299.94        $179.05           $1,478.99
                  R. McHugh                $366.20         $50.44             $416.64
                  W. Colon               $1,818.31        $250.44           $2,068.75
                           Totals      $18,531.57       $2,552.43          $21,084.00


       3.        Payments required by paragraph 2, above, shall be made within ten (10) days of

this Order, directly to the identified Plan participants for deposit into their SIMPLE IRA Plan

accounts.

       4.        The Company, Adam Schwab, and Jodi Schwab shall send written evidence of the

payments made pursuant to paragraph 2, above, to the following address within five (5) business

days of making each such payment:

                                   Felecia A. Lige, Investigator
                                    U.S. Department of Labor
                            Employee Benefits Security Administration
                            170 S. Independence Mall, Suite 870 West
                                     Philadelphia, PA 19106
                                Or Email to: lige.felecia@dol.gov

            5.   The Company, Adam Schwab, and Jodi Schwab, their agents, employees, service

providers, banks, accountants, and attorneys, shall provide the Secretary, upon his request, with

all books, documents, and records relating to the finances and administration of the Plan, and to


                                                 2
                                              121919
make an accounting to the Secretary of all contributions to the Plan, including transfers

payments, or expenses incurred or paid in connection with the Plan

       6.        The Company, Adam Schwab, and Jodi Schwab are removed from all positions

with the Plan.

       7.        The Defendants are permanently enjoined from violating Title I of ERISA.

       8.        Costs are awarded to the Secretary.

       9.        This case is CLOSED.

       10.       This Court shall retain jurisdiction of this action for purposes of enforcing

compliance with the terms of this Default Judgment.



                                                       BY THE COURT:



                                                       /s/ Joseph F. Leeson, Jr.________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




                                                   3
                                                121919
